         Case 5:20-cv-01401-JMG Document 32 Filed 08/20/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

STEVEN GERHART, et al.,                   :
               Plaintiffs,                :
                                          :                Civil No. 5:20-cv-01401-JMG
                  v.                      :
                                          :
PROGRESSIVE PREFERRED INSURANCE           :
COMPANY,                                  :
                  Defendant.              :
__________________________________________

                                MEMORANDUM OPINION

GALLAGHER, J.                                                                  August 20, 2021

       Plaintiffs Steven and Mary Gerhart bring this underinsured motorist claim against

Defendant Progressive Preferred Insurance Company (“Progressive”) following a motorcycle

accident in July 2018. Plaintiffs now move for leave to add a bad faith claim to their complaint.

For the reasons discussed below, the motion will be granted.

I.     BACKGROUND

       Plaintiff Steven Gerhart was riding his motorcycle when he collided into a non-party

tortfeasor’s vehicle. (Compl. ¶¶ 5–7, ECF No. 1.) The non-party tortfeasor was allegedly

underinsured. (Id. ¶ 18.)

       Plaintiffs’ insurance policy from Progressive provided a $300,000 limit in underinsured

motorist benefits. (Id. ¶ 20.) Several months after the accident, Plaintiffs informed Progressive

that they would pursue an underinsured motorist claim. (Id. ¶ 22.)

       Progressive first offered $35,225 to settle the claim. (Id. ¶ 23.) This was, as Plaintiffs

allege, “grossly insufficient” to cover Mr. Gerhart’s medical expenses. (Id. ¶¶ 24–25.) Indeed,

the offer would not cover an outstanding $49,825.73 ERISA lien against Mr. Gerhart. (See Pls.’
          Case 5:20-cv-01401-JMG Document 32 Filed 08/20/21 Page 2 of 7




Mem. 2, ECF No. 24-2.)

        Throughout this litigation, including at an initial settlement conference before Magistrate

Judge Timothy Rice, Progressive has disputed the validity of the lien. (Id. at 3.) Progressive has

maintained this position even though Plaintiffs: (1) provided “all available supporting documents”

concerning the lien; (2) produced a supporting affidavit from the plan’s administrator; and (3)

consented to a deposition of that administrator, which was held on December 10, 2020. (Id. at 2–

4.) Once armed with this information, Progressive increased its settlement offer to $93,200 on

December 16, 2020. (Id. at 4–5.)

        Talks then stalled until June 2021, when we again referred the parties to Judge Rice for a

settlement conference. (See ECF Nos. 9, 19.) Just as with the previous settlement conference, and

even though the facts of the case had not changed, Progressive still challenged the lien. (Pls.’

Mem. 5–6.) Specifically, Progressive demanded a Form 5500 1 “or other documents to show” the

validity of the lien. (Id. at 6.)

        The parties appeared before Judge Rice on June 4, 2021, but the continued “failure of

Defendant to accept the validity of the ERISA lien . . . made settlement of the claim impossible.”

(Id.) Then, a mere three days later, Progressive suddenly accepted the lien and factored it into a

settlement offer. By June 8, Progressive offered Plaintiffs $100,000, “inclusive of the lien with

room to move.” (Id.) As Plaintiffs see it, this new offer, though nominally larger than the previous

one, actually reflected a reduction in value: “In effect, Defendant decreased the amount of its offer

because the lien had never been factored into any settlement until June 8, 2021 and, instead of

adding the lien to its existing offer of $100,000 for a total of $149,825.73, it included the lien in



1
       Mr. Gerhart apparently worked for an employer with less than 100 employees, so the
company never filed a Form 5500. Testimony from the lien administrator corroborates this point.
(See Pls.’ Mem. 4.)


                                                 2
            Case 5:20-cv-01401-JMG Document 32 Filed 08/20/21 Page 3 of 7




its offer.” (Id. at 6–7.)

        Settlement discussions ultimately fell through. On June 22, 2021, Plaintiffs’ counsel sent

Progressive a letter “reviewing several of the ways in which [Progressive] failed to act in good

faith during the pendency of this litigation.” (Id. at 7; see also Pls.’ Mem. Ex. D, ECF No. 24-1.)

The letter describes Progressive’s repeated objections to Mr. Gerhart’s ERISA lien and its

insistence—even after conducting discovery—on further documentation in support of that lien.

Progressive did not respond, so this motion followed.

II.     STANDARD

        Resolution of Plaintiffs’ motion turns on Federal Rules of Civil Procedure 15 and 16.

“Once the court files a pretrial scheduling order, pursuant to Rule 16 which established a timetable

for amending pleadings, that rule’s standards control.” Price v. Trans Union, LLC, 737 F. Supp.

2d 276, 279 (E.D. Pa. 2010). To amend a pleading under Rule 16, a party must show good cause.

Id. “‘Good cause’ under Rule 16(b) focuses on the diligence of the party seeking the modification

of the scheduling order.” Id. Where “the party knows or is in possession of the information that

forms the basis of the later motion to amend at the outset of the litigation, the party is presumptively

not diligent.” Id. at 280.

        “Once good cause is shown, a court may determine whether justice requires the amendment

under Rule 15.” Banks v. City of Phila., 309 F.R.D. 287, 293 n.4 (E.D. Pa. 2015); see also FED.

R. CIV. P. 15(a)(2) (“The court should freely give leave when justice so requires.”). “Given the

liberal standard under Rule 15(a),” the burden rests with Progressive—the party opposing

amendment—to show “prejudice, bad faith, undue delay, or futility.” White v. Bush, No. 20-2059-

KSM, 2021 WL 2255981, at *6 (E.D. Pa. June 3, 2021) (internal quotation marks and citations

omitted).




                                                   3
          Case 5:20-cv-01401-JMG Document 32 Filed 08/20/21 Page 4 of 7




III.   DISCUSSION

       A.      Rule 16

       Plaintiffs’ motion comes on the eve of trial, long after the deadline to amend the pleadings.

As a result, our analysis begins with Rule 16. See Chancellor v. Pottsgrove Sch. Dist., 501 F.

Supp. 2d 695, 701 (E.D. Pa. 2007) (“[O]nce the pretrial scheduling order’s deadline for filing

motions to amend the pleadings has passed, a party must, under Rule 16(b), demonstrate ‘good

cause’ for its failure to comply with the scheduling order before the trial court can consider, under

Rule 15(a), the party’s motion to amend its pleading.”).

       The proposed amended complaint raises issues that could not have been known to Plaintiffs

at the beginning of this litigation. For example, it includes, inter alia, allegations that Progressive

used “dilatory claims handling practices” (Pls.’ Mem. Ex. A ¶ 108(c), ECF No. 24-1); that

Progressive made “unreasonably low settlement offers” and failed “to offer full value of the claim

in a timely manner” (id. ¶¶ 108(i)–(j)); that Progressive repeatedly challenged Mr. Gerhart’s

ERISA lien “when it had no good faith basis to do so” (id. ¶¶ 108(y)–(bb)); and that Progressive

forced Plaintiffs “to engage in unnecessary discovery regarding the ERISA lien” (id. ¶¶ 108(ll)),

all of which constitute an unreasonable refusal to settle the claim. See, e.g., Kakule v. Progressive

Cas. Ins. Co., No. Civ. A. 06-4995, 2007 WL 1810667, at *5–6 (E.D. Pa. June 20, 2007).

       This information was not discoverable before the amendment deadline of June 5, 2020, let

alone at the outset of the suit. Plaintiffs could not have known that Progressive would still dispute

the lien—and disrupt settlement negotiations—even after receiving an affidavit and conducting a

deposition on the topic. Therefore, Plaintiffs have shown good cause, despite Progressive’s

arguments to the contrary. See, e.g., Cardone Indus., Inc. v. Honeywell Int’l, Inc., No. 13-4484,

2014 WL 3389112, at *2 (E.D. Pa. July 14, 2014) (finding good cause where a party offered “a




                                                  4
         Case 5:20-cv-01401-JMG Document 32 Filed 08/20/21 Page 5 of 7




clear and cognizable explanation why the proposed amendment was not included in the original

pleading” (internal quotation marks omitted)).

       B.      Rule 15

       Having found good cause under Rule 16, we now turn to Rule 15. Here, the burden is on

Progressive “to show prejudice, bad faith, undue delay, or futility.” White, 2021 WL 2255981, at

*6 (internal quotation marks and citations omitted). Progressive contends that all four grounds are

present here. We examine these grounds in turn.

       First, “[a]s to prejudice, the Court of Appeals has considered whether allowing an

amendment would result in additional discovery, cost, and preparation to defend against new facts

or new theories.” Bobak v. LM Gen. Ins. Co., No. 2:18-cv-01615-MJH, 2020 U.S. Dist. LEXIS

229399, at *5–6 (W.D. Pa. Dec. 2, 2020) (internal quotation marks and citation omitted). To be

sure, allowing amendment would “necessitate the reopening of discovery and increased costs to

the parties.” Id. at *6. This certainly suggests prejudice to Progressive.

       At the same time, though, “the need for additional discovery due to amendment does not,

without more, prejudice the non-moving party.” Synthes, Inc. v. Marotta, 281 F.R.D. 217, 228

(E.D. Pa. 2012) (citing Dole v. Arco Chem. Co., 921 F.2d 484, 488 (3d Cir. 1990)). And

Progressive has put itself in this position by allegedly obstructing settlement efforts. Progressive

argues that granting Plaintiffs’ motion would cause unnecessary delay, but it is Progressive’s own

conduct that has allegedly delayed resolution of this case. (See, e.g., Pls.’ Mem. Ex. A ¶ 108(mm)

(alleging that Progressive “fail[ed] to respond to Plaintiff’s inquiries and communications

regarding its acceptance of the ERISA lien”).) We therefore decline to find prejudice here.

       Next, Progressive argues that Plaintiffs “acted in bad faith in filing the Motion to Amend

on the eve of trial.” (Def.’s Mem. 6, ECF No. 6.) We are not convinced. Per the Third Circuit,




                                                 5
         Case 5:20-cv-01401-JMG Document 32 Filed 08/20/21 Page 6 of 7




bad faith includes “some indication of an intention advancement of a baseless contention that is

made for an ulterior purpose, e.g., harassment or delay.” Ford v. Temple Hosp., 790 F.2d 342, 347

(3d Cir. 1986) (citing Baker Indus., Inc. v. Cerberus, Ltd., 764 F.2d 204, 223 (3d Cir. 1985)).

Based on the parties’ submissions, we cannot conclude that Plaintiffs’ motion is motivated by

some improper purpose.

       Plaintiffs’ motion is also not the product of undue delay. “[T]he length of delay is rarely

dispositive.” Militello v. Allstate Prop. & Cas. Ins. Co., No. 14-cv-0240, 2015 WL 3752617, at

*3 (M.D. Pa. June 16, 2015). Rather, we focus on “the reasons why the movant did not amend

sooner.” Id. (citing Arthur v. Maersk, Inc., 434 F.3d 196, 205 n.11 (3d Cir. 2006)).

       Progressive emphasizes that Plaintiffs filed the instant motion six months after the

deposition of ERISA plan’s administrator. (Def.’s Mem. 6.) But this fact, standing alone, is not

dispositive. Indeed, much of the proposed bad faith claim centers on Progressive’s conduct in the

lead-up to the June 9, 2021 settlement conference. (See, e.g., Pls.’ Mem. Ex. A ¶¶ 108(z)–(dd).)

Plaintiffs brought the motion shortly after Progressive’s continued objections to the lien caused

those settlement talks to collapse. The full scope of Plaintiffs’ bad faith claim did not become

clear until June 2021, so any delay in seeking amendment was not undue.

       Finally, in evaluating the futility of Plaintiffs’ proposed bad faith claim, we apply “the

same standard of legal sufficiency used in Rule 12(b)(6) motions.” Cardone, 2014 WL 3389112,

at *5 (citing DiCicco v. Willow Grove Bank, 308 F. Supp. 2d 528, 532 (E.D. Pa. 2004)). “As such,

[t]he trial court may thus deny leave to amend where the amendment would not withstand a motion

to dismiss.” Id. (quoting Synthes, 281 F.R.D. at 229). “If a proposed amendment is not clearly

futile, then denial of leave to amend is improper.” Synthes, 281 F.R.D. at 229 (quoting 6 CHARLES

ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1487 (2d ed. 1990));




                                                6
          Case 5:20-cv-01401-JMG Document 32 Filed 08/20/21 Page 7 of 7




see also Ogelsby v. Ferguson, No. 1 9-cv-5598, 2021 WL 2935987, at *7 (E.D. Pa. July 13, 2021)

(“Given the liberal standard for amendment, . . . courts place a heavy burden on opponents who

wish to declare a proposed amendment futile.” (internal quotation marks and citation omitted)).

       We decline to find futility here. Progressive does not show that Plaintiffs’ proposed bad

faith claim is legally frivolous; instead, it only stresses that “the bad faith action and [the

underinsured motorist] action would not be tried or heard at the same time.” 2 (Def.’s Mem. 6.)

Even if that were the case, it does not mean that the proposed bad faith claim is without merit. In

other words, the potential for a bifurcated trial does not render the bad faith claim futile.

IV.    CONCLUSION

       Although the deadline to amend the pleadings has passed, Plaintiffs show good cause to

bring a bad faith claim against Progressive. For that reason, and because Progressive has not

demonstrated prejudice, bad faith, undue delay, or futility, Plaintiffs will be permitted to amend

their complaint. An appropriate order follows.



                                               BY THE COURT:



                                               /s/ John M. Gallagher
                                               JOHN M. GALLAGHER
                                               United States District Court Judge




2
        In support, Progressive cites to Moninghoff v. Tillet, No. 11-7406, 2012 U.S. Dist. LEXIS
190896 (E.D. Pa. June 28, 2012). There, the plaintiff brought bad faith and underinsured motorist
claims against an insurer. The court, however, did not opine on the plausibility of the bad faith
claim. Rather, pursuant to Federal Rule of Civil Procedure 42(b), it merely stayed the bad faith
claim pending resolution of the underinsured motorist claim. Id. at *2; see also FED. R. CIV. P.
42(b) (“For convenience, to avoid prejudice, or to expedite and economize, the court may order a
separate trial of one or more separate issues, claims, crossclaims, counterclaims, or third-party
claims.”).


                                                  7
